United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
GENERAL SERVICES ADMINISTRATION,
PACIFIC RIM REGION, San Francisco, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Virginia B. Henke, for the appellant
Office of Solicitor, for the Director

Docket No. 15-0563
Issued: October 13, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 21, 2015 appellant, through his representative, filed a timely appeal from a
December 31, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $11,875.55 for the period September 1, 2009 to
September 20, 2014 because he received wage-loss compensation and Social Security Act (SSA)
benefits without an appropriate offset; (2) whether he was at fault in the creation of the
overpayment and therefore not entitled to waiver of recovery; and (3) whether OWCP properly
directed recovery of the overpayment by deducting $580.00 every 28 days from appellant’s
continuing compensation payments.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on April 20, 1995 appellant, then a 47-year-old custodial foreman,
sustained a hematomas of the right arm, right shoulder sprain, a concussion, and right arm and
leg lacerations when he was struck by a cab while in the performance of duty. Appellant stopped
work and was placed on the periodic rolls.
On July 3, 1996 OWCP granted appellant a schedule award for 11 percent permanent
impairment of the right arm and 12 percent permanent impairment of the right leg. The award
ran for 68.88 weeks from March 7, 1996 to July 2, 1997.
In a letter dated August 10, 2009, OWCP advised appellant that FECA required that a
claimant’s continuing compensation benefits be reduced if he or she began to receive SSA
retirement benefits based upon his or her age and federal service. It noted that, because he was
approaching the minimum age for retirement and to receive SSA retirement benefits, he was
notified of this requirement. OWCP informed appellant that failure to report receipt of such
retirement benefits to OWCP could result in an overpayment of compensation.
In Forms CA-1032 completed and signed on September 5, 2009 and August 30, 2011
appellant responded “No” to the question whether he received SSA benefits as part of an annuity
under Federal Employees Retirement System (FERS) for federal service. In CA-1032 forms
completed and signed on August 20, 2010, July 24, 2012, July 19, 2013, and July 25, 2014,
appellant responded “Yes” to the question whether he received SSA benefits as part of an
annuity under FERS for federal service.
On August 15, 2014 OWCP requested that SSA provide information regarding dual
benefits appellant received and included a form entitled FERS SSA Dual Benefits Calculations.
The form asked SSA to provide separate benefit calculations of SSA with FERS and SSA
without FERS. On September 5, 2014 an SSA representative responded to OWCP’s request. It
noted that, effective September 1, 2009, appellant’s SSA rate with FERS was $1,269.20 a month
and without FERS was $1,093.00. Effective December 1, 2011, his SSA rate with FERS was
$1,314.80 a month and without FERS was $1,132.30. Effective August 1, 2013, appellant’s SSA
rate with FERS was $1,775.40 a month and $1,527.00 without FERS. Effective December 1,
2013 his SSA rate was $1,802.00 with FERS a month and $1,549.90 without FERS.
By letter dated September 19, 2014, OWCP advised appellant that because he had been
receiving both FERS and SSA benefits and he was not entitled to receive both, his FECA
benefits would be adjusted to reflect the FERS portion of his SSA benefits. It noted that $232.71
would be offset from his compensation every month.
On September 21, 2014 OWCP reduced appellant’s compensation to reflect the FERS
offset.
By notice dated November 20, 2014, OWCP advised appellant of its preliminary
determination that an overpayment of $11,875.55 of compensation was created for the period
September 1, 2009 to September 20, 2014 as he was paid dual compensation under FECA and
SSA without an appropriate offset. It found that he was with fault in the creation of the

2

overpayment because he knew or reasonably should have known that he was accepting
compensation to which he was not entitled. OWCP requested that appellant complete the
enclosed overpayment recovery questionnaire and submit supporting financial documents. It
notified him that he had 30 days to request a telephone conference, a final decision based on the
written evidence, or a prerecoupment hearing. OWCP mailed the preliminary determination to
appellant’s address of record.
An OWCP worksheet indicated that from September 1 to November 30, 2009 appellant’s
SSA rate with FERS offset was $162.65 every 28 days. OWCP divided this amount by 28 to
convert the 28-day difference to a daily difference and multiplied it by 91 days for this period for
a total dual benefit amount of $528.60 during this period. From December 1, 2009 through
November 30, 2011, appellant’s SSA rate with FERS offset was $162.65 every 28 days. OWCP
divided this amount by 28 to convert the 28-day difference to a daily difference and multiplied it
by 730 days for this period for a total dual benefit amount of $4,240.42. From December 1, 2011
to July 31, 2013 appellant’s SSA rate with FERS offset was $168.46 every 28 days. OWCP
divided this amount by 28 to convert the 28-day difference to a daily difference and multiplied it
by 609 days for this period for a total dual benefit amount of $3,664.04 during this period. From
August 1 to November 30, 2013 appellant’s SSA rate with FERS offset was $229.29 every 28
days. OWCP divided this amount by 28 to convert the 28-day difference to a daily difference
and multiplied it by 122 days for this period for a total dual benefit of $999.06. From
December 1, 2013 to September 20, 2014 appellant’s SSA rate with FERS offset was $232.71
every 28 days. OWCP divided this amount by 28 to convert the 28-day difference to a daily
difference and multiplied it by 294 days for this period for a total dual benefit amount of
$2,443.43 during this period. It concluded that appellant received a total overpayment of
$11,875.55 from September 1, 2009 to September 20, 2014.2
In a decision dated December 31, 2014, OWCP finalized the fact and amount of the
preliminary overpayment determination and noted that appellant did not provide any information
to refute the amount of the overpayment. It denied waiver of recovery of the overpayment
because he was at fault in its creation. OWCP directed recovery of the overpayment by
deducting $580.00 from appellant’s continuing compensation payments every 28 days.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.3
Section 8116(d)(2) of FECA requires that compensation benefits be reduced by the
portion of SSA benefits based on age or death that are attributable to federal service and that, if
2

The Board notes that OWCP improperly noted the date of January 30, 2009 instead of November 30, 2009.
OWCP also indicated that the number of days for the period December 1, 2013 to September 20, 2014 was 210
instead of 294. As the FERS SSA Dual Benefits Calculations contained the proper dates and OWCP’s calculations
followed the proper dates and amounts, the Board finds that these incorrect notations constitute harmless error.
3

5 U.S.C. § 8102(a).

3

an employee receives SSA benefits based on federal service, his or her compensation benefits
shall be reduced by the amount of SSA benefits to his or her federal service.4
OWCP procedures provide that, while SSA benefits are payable concurrently with FECA
benefits, the following restrictions apply: in disability cases, FECA benefits will be reduced by
SSA benefits paid on the basis of age and attributable to the employee’s federal service.5 The
offset of FECA benefits by SSA benefits attributable to employment under FERS is calculated as
follows: where a claimant has received SSA benefits, OWCP will obtain information from SSA
on the amount of the claimant’s benefits beginning with the date of eligibility to FECA benefits.
SSA will provide the actual amount of SSA benefits received by the claimant/beneficiary. SSA
will also provide a hypothetical SSA benefit computed without the FERS covered earnings.
OWCP will then deduct the hypothetical benefit from the actual benefit to determine the amount
of benefits which are attributable to federal service and that amount will be deducted from FECA
benefits to obtain the amount of compensation payable.6
ANALYSIS -- ISSUE 1
The record reveals that appellant received FECA wage-loss compensation and SSA
benefits from September 1, 2009 to September 20, 2014. As previously stated, the portion of
SSA benefits he earned as a federal employee as part of his FERS retirement package and the
receipt of benefits under FECA and FERS benefits concurrently is a prohibited dual benefit.7
OWCP requested and SSA provided information regarding appellant’s applicable SSA rates and
their effective dates. Based on these rates, it determined that the prohibited dual benefits he
received from September 1, 2009 to September 20, 2014, created an overpayment of
compensation in the amount of $11,875.55.
The Board has reviewed OWCP calculations of the dual benefits appellant received for
the period September 1, 2009 to September 20, 2014 and finds that it properly determined that he
received benefits totaling $11,875.55 for this period, thus creating an overpayment in that
amount.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of FECA provides that, when an overpayment of compensation has been
made because of an error of fact or law, adjustment shall be made by decreasing later payments
to which an individual is entitled. The only exception to this requirement is when an incorrect
payment has been made to an individual who is without fault and when adjustment or recovery

4

Id. at § 8116(d). See G.B., Docket No. 11-1568 (issued February 15, 2012); see also Janet K. George, 54 ECAB
201 (2002).
5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.4(3) (January 1997);
Chapter 2.1000.1.11(a)(b) (February 1995); see also R.C., Docket No. 09-2131 (issued April 2, 2010).
6

FECA Bulletin No. 97-9 (February 3, 1997); see P.G., Docket No. 13-589 (issued July 9, 2013).

7

Id.

4

would defeat the purpose of FECA or be against equity and good conscience.8 No waiver of
payment is possible if appellant is with fault in helping to create the overpayment.9
In determining whether an individual is not without fault or alternatively, with fault,
section 10.433(a) of OWCP regulations provide in relevant part:
“An individual is with fault in the creation of an overpayment who -Made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; or
Failed to provide information which he or she knew or should have known
to be material; or
Accepted a payment which he or she knew or should have known to be
incorrect….”10
ANALYSIS -- ISSUE 2
OWCP determined that appellant was at fault in the creation of the overpayment because
he accepted payment which he knew or should have known to be incorrect. The record contains
an August 10, 2009 letter where OWCP informed appellant that FECA required that a claimant’s
continuing compensation benefits be reduced if he or she began to receive SSA retirement
benefits based upon his or her age and federal service. Appellant was advised that failure to
report receipt of such retirement benefits to OWCP could result in an overpayment of
compensation. Accordingly, the Board finds that appellant knew or should have known at the
time that he began to receive SSA retirement benefits he should have received an offset in his
FECA benefits.11
On appeal, appellant’s representative contends that appellant faithfully submitted the
Forms CA-1032 every year. She noted that the forms only asked for information regarding
FERS and not SSA benefits. The representative alleges that the form was unclear as to what
information to provide and that there was no intent to defraud or deceive OWCP. The Board
notes, however, that the CA-1032 form clearly asks under Part D, Question 2 for information
regarding SSA benefits which were received as part of an annuity under FERS. Accordingly, the
Board finds that OWCP properly found that appellant was at fault in the creation of the
overpayment, thereby precluding waiver of recovery of the overpayment.
8

5 U.S.C. § 8129(b).

9

Robert W. O’Brien, 36 ECAB 541, 547 (1985).

10

20 C.F.R. § 10.433(a).

11

The Board notes that appellant correctly answered “yes” that he received SSA benefits in CA-1032 form signed
on August 20, 2010. OWCP did not begin to make adjustments to his FECA benefits until September 21, 2014.
OWCP’s error, however, does not excuse appellant’s acceptance of checks which he knew or should have known to
be incorrect. See Larry D. Strickland, 48 ECAB 669 (1997).

5

Appellant’s representative also alleges that she never received the November 20, 2014
preliminary determination of overpayment and therefore did not know that she was supposed to
submit financial documentation. The Board notes, however, that in the absence of evidence to
the contrary, a letter properly addressed and mailed in the course of due business is presumed to
have arrived at the mailing address in due course if not returned. This is known as the mailbox
rule.12 As the November 20, 2014 preliminary determination was sent to the addresses of record
of appellant as well as separately to his representative it is presumed to have been received by
them both absent any notice of nondelivery. There is no evidence on the record to rebut this
presumption.
LEGAL PRECEDENT -- ISSUE 3
Section 10.321(a)13 provides that, if an overpayment of compensation has been made to
one entitled to future payments, proper adjustment shall be made by decreasing subsequent
payments of compensation, having due regard to the probable extent of future payments, the rate
of compensation, the financial circumstances of the individual and any other relevant factors, so
as to minimize any resulting hardship upon such individual. When an individual fails to provide
requested information on income, expenses, and assets OWCP should follow minimum
collection guidelines, which state in general that government claims should be collected in full
and that, if an installment plan is accepted, the installments should be large enough to collect the
debt promptly.14
ANALYSIS -- ISSUE 3
The Board finds that OWCP did not abuse its discretion in following the guidelines in
this case. OWCP determined that the overpayment should be recovered from appellant’s
continuing compensation payments at the rate of $580.00. The Board notes that appellant failed
to provide any information on his income, expenses, and assets as requested by the hearing
representative. OWCP followed collection guidelines by requiring installments large enough to
collect the debt promptly. The Board will affirm OWCP’s determination regarding rate of
recovery.
On appeal, appellant’s representative alleges that the deduction would be a hardship and
burden for appellant. She did not, however, submit any financial documents or evidence to
support her contention that appellant would face hardship due to the withholding of this amount
every month. As stated, above when an individual fails to provide requested information on
income, expenses, and assets OWCP should follow minimum collection guidelines which would
allow for prompt collection of the debt.15 Because appellant failed to provide the requested
financial information, the Board finds that OWCP properly determined that the overpayment
12

Kenneth E. Harris, 54 ECAB 502 (2003); James A. Gray, 54 ECAB 277 (2002).

13

20 C.F.R. § 10.321(a).

14

See Gail M. Roe, 47 ECAB 268 (1995).

15

Id.

6

should be recovered from appellant’s continuing compensation payments at the rate of $580.00
per month.
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $11,875.55 from September 1, 2009 to September 20, 2014 because his benefits were not
properly reduced by FERS offset amount. The Board further finds that he was at fault in the
creation of the overpayment and that OWCP properly set the rate of recovery of the overpayment
at $580.00 from continuing compensation benefits.
ORDER
IT IS HEREBY ORDERED THAT the December 31, 2014 merit decision of the Office
of Workers’ Compensation Programs is affirmed.
Issued: October 13, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

